DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 11, 23, 24, 26 - 32 are currently pending.
The abstract submitted on 04/27/2020 is accepted.
The oath submitted on 04/27/2020 is accepted.
The drawings submitted on 04/27/2020 are accepted.
The IDS’s submitted on 10/21/202, 02/23/2021 have been considered.
Foreign priority to CN 201711175852.4 is noted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 – 11, 23, 24, 26 - 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bodog et al. (US 20130288664 A1) in view of Jung et al. (US 20130072182 A1).

Regarding claim 1, Bodog et al. discloses a method for configuring Minimization of Drive-Test (MDT) (Bodog et al. [0011] mechanisms enabling the determination of one or more specific carriers (primary and/or secondary carriers) for which minimizing drive tests (MDT) reporting is desired; [0100] enabling a network-controlled configuration of terminal measurements in carrier aggregation), which is applied to a base station of a first network (Bodog et al. [0039], [0102] the method/procedure may be operable at or by a base station of said one or more terminals, including an eNodeB, a radio network controller and an IRPAgent), and comprises: 
Bodog et al. [0017], [0028], [0100] the (MDT) configuring is dependent on the one or more terminals' capabilities in terms of single- or multi-carrier terminal measurements); 
receiving information about configuration of the MDT measurement of the second carrier transmitted by a network manager (Bodog et al. [0022] transmitting a predetermined trace attribute and/or message defining the configuration of said one or more carriers for automatic terminal measurements; [0103] indicating the carrier configuration of said one or more carriers for automatic terminal measurements towards the base station); 
selecting, based on the information about the configuration of the MDT measurement and the information on whether the UE supports the execution of the MDT measurement of the second carrier, a UE for executing the MDT measurement of the second carrier (Bodog et al. [0031] the instructing comprises selecting the one or more terminals to be instructed for each configured carrier; [0103] the base station controlling the configuration of said one or more carriers for automatic terminal measurements towards the terminal); and 
transmitting, to the selected UE, information about configuration for activating the UE to execute the MDT measurement of the second carrier (Bodog et al. [0103] the base station and the terminal may further be operative for a corresponding reporting functionality).
Although Bodog et al. discloses a terminal supports multi-carrier terminal measurements, Bodog et al. does not expressly disclose the second carrier is a second RAT on a second network.
Jung et al. for example from an analogous field of endeavor (Jung et al. [0101] the network may set the measurement setting independently for each RAT of the UE and the UE may respectively receive the measurement setting from different RATs and independently store the logged measurement) discloses the second carrier is a second RAT on a second network (Jung et al. [0103] the measurement configuration A may include setting about measurement at the RAT A and may also include a setting about measurement at another RAT, where the measurement configuration includes measurement configuration for the RAT A and the RAT B).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the second carrier is a second RAT on a second network as taught by Jung et al. with the system of Bodog et al. in order to log the measurements of the RAT A and the RAT B according to the measurement configuration (Jung et al. [0103]).

Regarding claims 2, 26, Bodog et al. - Jung et al. disclose transmitting to the selected UE the information about the configuration for activating the UE to execute the MDT measurement of the second network (Bodog et al. [0036] the controlling comprises transmitting a predetermined radio resource control attribute and/or message defining the configuration of said one or more carriers for automatic terminal measurements), when the selected UE is in a non-idle state, wherein the non-idle state comprises a Radio Resource Control (RRC) connection state (Bodog et al. [0107] the control from the base station to the terminal may be based on a RRC (radio resource control) procedure), a RRC inactive state, a RRC-recovery-request initiating state, a service-request initiating state, an access-notification-area-update initiating state, and a tracking-area-update initiating state (Bodog et al. [0108] depending on whether Immediate MDT reporting or Logged MDT reporting is applicable, the measurements are performed in the respective terminal's connected or idle mode).

Regarding claims 3, 27, Bodog et al. - Jung et al. disclose receiving the information on whether the UE supports the execution of the MDT measurement of the second network (Bodog et al. [0100] the respective configuration may depend on the terminal's or terminals' capabilities in terms of single- or multi-carrier terminal measurements (particularly in idle mode)), 
wherein the information on whether the UE supports the execution of the MDT measurement of the second network is transmitted by a network node of the first network (Bodog et al. [0104] the management system may be specifically operative for decide on which carriers are needed/desired to collect measurements and to establish a corresponding carrier configuration), or transmitted by a base station of the second network, or transmitted by a network node of the second network (Jung et al. [0105] as the UE moves, the UE is connected to a cell 2 which uses the RAT B and the UE receives a measurement configuration B from the cell 2), or forwarded by a network node of the second network through a base station of the second network (Jung et al. [0106] the UE switches into the RRC idle mode and then logs the measurement of the RAT A and the RAT B according to the measurement configuration B).  The motivation is the same as in claim 1.

Regarding claims 4, 28, Bodog et al. - Jung et al. disclose the information on whether the UE supports the execution of the MDT measurement of the second network is comprised in UE context information or UE initial context establishing request information (Jung et al. [0087] Upon receiving the MDT configuration, the UE starts a validity timer that indicates a lifetime of the MDT configuration, when the UE receives the MDT configuration, the UE sets the value of the validity timer as the logging duration and starts the validity timer).  The motivation is the same as in claim 1.

Regarding claims 5, 29, Bodog et al. - Jung et al. disclose after receiving, by the base station of the first network, the information on whether the UE supports the execution of the MDT measurement of the second network (Bodog et al. [0107] the base station may be operative for mapping a received trace attribute and/or message into a RRC attribute and/or message for forwarding), 
transmitting, by the base station of the first network, when the UE is being handed over from the base station of the first network to a target base station (Bodog et al. [0107] in case of Immediate MDT reporting, the control may be accomplished by way a RRCConnectionReconfiguration message, in case of Logged MDT reporting, the control may be accomplished by way a LoggedMeasurementsConfiguration message), information on whether the UE supports the execution of the MDT measurement of the second network which corresponds to the UE being handed over, to the target base station (Jung et al. [0107] the UE receives respective measurement configurations from a plurality of RATs to log the measurement, where the network may set the measurement about another RAT supported by the UE and conserve the previously logged measurement).  The motivation is the same as in claim 1.

Regarding claims 6, 30, Bodog et al. - Jung et al. disclose selecting, when the UE is located in the area specified by the information about the configuration of the MDT measurement of the second network and supports the execution of the MDT measurement of the second network, the UE to execute the MDT measurement of the second network (Bodog et al. [0107] the carrier configuration (the secondary carrier/s and/or the primary carrier/s with priority information) may be controlled in a predetermined RRC attribute and/or message); and 
not selecting, when the UE is not located in the area specified by the information about the configuration of the MDT measurement of the second network or does not support the execution of the MDT measurement of the second network, the UE to execute the MDT measurement of the second network (Jung et al. [0109] Although the measurement configuration A is received from the RAT A, the measurement configuration A includes a configuration about measurement at the RAT B, not the RAT A).  The motivation is the same as in claim 1.

Regarding claims 7, 31, Bodog et al. - Jung et al. disclose receiving the information about the configuration of the MDT measurement of the second network directly transmitted by the network manager (Bodog et al. [0104] the management system may be specifically operative for decide on which carriers are needed/desired to collect measurements and to establish a corresponding carrier configuration); or 
receiving the information about the configuration of the MDT measurement of the second network forwarded by the network manager through the network node of the first network (Jung et al. [0109] although a separate measurement configuration is not received from the cell 2, the UE logs the measurement of the RAT A and the RAT B according to the measurement configuration A).  The motivation is the same as in claim 1.

Regarding claims 8, 32, Bodog et al. - Jung et al. disclose receiving the information about the configuration of the MDT measurement of the second network forwarded by the network manager of the second network through the network manager of the first network (Bodog et al. [0104] the management system may be specifically operative for decide on which carriers are needed/desired to collect measurements and to establish a corresponding carrier configuration); or 
receiving the information about the configuration of the MDT measurement of the second network forwarded by the network manager of the second network through the base station of the second network (Jung et al. [0113] when the UE has the logged measurement according to the measurement configuration and the UE is connected to a new RAT instead of the RAT which receives the measurement configuration, the UE may send a logging indicator informing the existence of the logged measurement to the new RAT).  The motivation is the same as in claim 1.

Regarding claim 9, Bodog et al. - Jung et al. disclose transmitting to the selected UE the information about the configuration for activating the UE to execute the MDT measurement of the second network through any one or more of an RRC reconfiguration message (Bodog et al. [0107] the control from the base station to the terminal may be based on a RRC (radio resource control) procedure), an RRC recovery message, an RRC suspending message, an RRC releasing message and an RRC connection establishment message (Bodog et al. [0108] depending on whether Immediate MDT reporting or Logged MDT reporting is applicable, the measurements are performed in the respective terminal's connected or idle mode).

Regarding claim 10, Bodog et al. discloses a method for MDT measurement (Bodog et al. [0011] mechanisms enabling the determination of one or more specific carriers (primary and/or secondary carriers) for which minimizing drive tests (MDT) reporting is desired; [0100] enabling a network-controlled configuration of terminal measurements in carrier aggregation), which is applied to a UE (Bodog et al. [0039], [0102] the method/procedure may be operable at or by a base station of said one or more terminals, including an eNodeB, a radio network controller and an IRPAgent) and comprises: 
receiving, from a base station of a first network, information about configuration for activating the UE to execute MDT measurement of a second carrier (Bodog et al. [0017], [0028], [0100] the (MDT) configuring is dependent on the one or more terminals' capabilities in terms of single- or multi-carrier terminal measurements); 
executing the MDT measurement of the second carrier based on the information about the configuration for activating the UE to execute the MDT measurement of the second network (Bodog et al. [0022] transmitting a predetermined trace attribute and/or message defining the configuration of said one or more carriers for automatic terminal measurements; [0103] indicating the carrier configuration of said one or more carriers for automatic terminal measurements towards the base station), to obtain data of the MDT measurement of the second network (Bodog et al. [0103] the terminal performing automatic terminal measurements on the configured one or more carriers according to the carrier configuration); and 
reporting the data of the MDT measurement of the second carrier (Bodog et al. [0103] the base station and the terminal may further be operative for a corresponding reporting functionality).
Although Bodog et al. discloses a terminal supports multi-carrier terminal measurements, Bodog et al. does not expressly disclose the second carrier is a second RAT on a second network.
Jung et al. for example from an analogous field of endeavor (Jung et al. [0101] the network may set the measurement setting independently for each RAT of the UE and the UE may respectively receive the measurement setting from different RATs and independently store the logged measurement) discloses the second carrier is a second RAT on a second network (Jung et al. [0103] the measurement configuration A may include setting about measurement at the RAT A and may also include a setting about measurement at another RAT, where the measurement configuration includes measurement configuration for the RAT A and the RAT B).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the second carrier is a second RAT on a second network as taught by Jung et al. with the system of Bodog et al. in order to log the measurements of the RAT A and the RAT B according to the measurement configuration (Jung et al. [0103]).

Regarding claim 11, Bodog et al. - Jung et al. disclose the information about the configuration for activating the UE to execute the MDT measurement of the second network comprises a type of the MDT measurement, wherein the type of the MDT measurement is a logged MDT or an immediate MDT (Bodog et al. [0108] depending on whether Immediate MDT reporting or Logged MDT reporting is applicable, the measurements are performed in the respective terminal's connected or idle mode), 
wherein when the type of the MDT measurement is the immediate MDT, reporting, by the UE, the data of the MDT measurement of the second network comprises: reporting the data of the MDT measurement of the second network to the base station of the first network or a base station of the second network, when the UE is in a RRC connection state or a RRC inactive state (Bodog et al. [0107] in case of Immediate MDT reporting, the control may for example be accomplished by way a RRCConnectionReconfiguration message); and 
when the type of the MDT measurement is the logged MDT, reporting, by the UE, the data of the MDT measurement of the second network comprises: transmitting, by the UE to the base station of the first network and/or the base station of the second network, an indication for indicating presence of the data of the MDT measurement of the second network, when the UE enters the RRC connection state or an RRC recovery request state (Bodog et al. [0107] of Logged MDT reporting, the control may for example be accomplished by way a LoggedMeasurementsConfiguration message); 
reporting the data of the MDT measurement of the second network to the base station of the first network or the base station of the second network, when the UE receives an indication for reporting the data of the MDT measurement of the second network (Bodog et al. [0103] the base station and the terminal may further be operative for a corresponding reporting functionality), 
wherein the indication for reporting the data of the MDT measurement of the second network is transmitted by the base station of the first network or the base station of the second network according to the indication for indicating the presence of the data of the MDT measurement of the second network (Bodog et al. [0104] the management system may be specifically operative for decide on which carriers are needed/desired to collect measurements and to establish a corresponding carrier configuration).

Regarding claim 23, Bodog et al. discloses a base station (Bodog et al. FIG. 5b, Base station), comprising: a processor (Bodog et al. FIG. 5b, BS processor), a memory (Bodog et al. FIG. 5b, BS memory), and a program stored in the memory  and capable of being executed by the processor, wherein the base station is a base station of a first network (Bodog et al. [0127] functional blocks are implementation-independent, and may be implemented by means of any kind of hardware or software, respectively), the processor is configured to execute the program to: 
receive information on whether a UE supports execution of MDT measurement of a second carrier (Bodog et al. [0017], [0028], [0100] the (MDT) configuring is dependent on the one or more terminals' capabilities in terms of single- or multi-carrier terminal measurements); 
receive information about configuration of the MDT measurement of the second network transmitted by a network manager (Bodog et al. [0022] transmitting a predetermined trace attribute and/or message defining the configuration of said one or more carriers for automatic terminal measurements; [0103] indicating the carrier configuration of said one or more carriers for automatic terminal measurements towards the base station),
select based on the information about the configuration of the MDT measurement and the information on whether the UE supports the execution of the MDT measurement of the second network, a UE for executing the MDT measurement of the second carrier (Bodog et al. [0031] the instructing comprises selecting the one or more terminals to be instructed for each configured carrier; [0103] the base station controlling the configuration of said one or more carriers for automatic terminal measurements towards the terminal), and 
transmit to the selected UE, information about configuration for activating the UE to execute the MDT measurement of the second carrier (Bodog et al. [0103] the base station and the terminal may further be operative for a corresponding reporting functionality).
Although Bodog et al. discloses a terminal supports multi-carrier terminal measurements, Bodog et al. does not expressly disclose the second carrier is a second RAT on a second network.
Jung et al. for example from an analogous field of endeavor (Jung et al. [0101] the network may set the measurement setting independently for each RAT of the UE and the UE may respectively receive the measurement setting from different RATs and independently store the logged measurement) discloses the second carrier is a second RAT on a second network (Jung et al. [0103] the measurement configuration A may include setting about measurement at the RAT A and may also include a setting about measurement at another RAT, where the measurement configuration includes measurement configuration for the RAT A and the RAT B).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the second carrier is a second RAT on a second network as taught by Jung et al. with the system of Bodog et al. in order to log the measurements of the RAT A and the RAT B according to the measurement configuration (Jung et al. [0103]).

Regarding claim 24, Bodog et al. - Jung et al. disclose a UE (Bodog et al. FIG. 5c, terminal), comprising: a processor (Bodog et al. FIG. 5c, terminal processor), a memory (Bodog et al. FIG. 5c, terminal memory), and a program stored in the memory and capable of being executed by the processor , wherein the processor is configured to execute the program to implement the method for the MDT measurement according to claim 10 (Bodog et al. [0127] functional blocks are implementation-independent, and may be implemented by means of any kind of hardware or software, respectively). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Xu et al. (US 20160323768 A1) is cited to show a method and apparatus for performing trace recording in a wireless communication system where the UE receives an indication, which allows collecting minimization of drive tests (MDT) logs of a user equipment (UE) of the second operator, from a mobility management entity (MME) of the second operator and upon collecting the MDT logs, the UE transmits a trace record based on the collected MDT logs to a trace collection entity (TCE) of the first operator, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416  


/AJIT PATEL/Primary Examiner, Art Unit 2416